                                                                         Page 1 of 6


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



LESTER HACKLEY,

      Petitioner,

v.                                                        4:17cv435–WS/CAS

MARK S. INCH, Secretary
Florida Department of
Corrections,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 39) docketed January 28, 2019. The magistrate judge recommends that

Petitioner’s petition for writ of habeas corpus be DENIED. Petitioner (“Hackley”)

has filed objections (ECF No. 45) to the magistrate judge’s report and

recommendation.

      The undersigned has reviewed the record in light of Hackley’s objections but

finds no basis upon which to reject the magistrate judge’s report and

recommendation. The undersigned agrees that Hackley has failed to demonstrate
                                                                               Page 2 of 6


that he is entitled to relief under 28 U.S.C. § 2254.

      The court is mindful that, in his objections, Hackley asserts that the

magistrate judge failed to address his void-for-vagueness due-process claim based

on the United States Supreme Court’s 2015 decision in Johnson v. United States,

135 S. Ct. 2551 (2015). In Johnson, the Supreme Court invalidated the residual

clause of the federal Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e).

Johnson was decided while Hackley’s re-sentence was on direct appeal to the

Florida First District Court of Appeal, after his initial and reply briefs were filed

but before oral argument was held.

      Hackley first raised his void-for-vagueness claim in the First District Court

of Appeal by way of a Notice of Supplemental Authority. The claim was

purportedly addressed at oral argument. The First District Court affirmed

Hackley’s re-sentence without expressly addressing Hackley’s Johnson-based

claim, and the Florida Supreme Court denied review. Before this court, Hackley

has included a Johnson-based argument in Ground Two of his habeas petition. See

ECF No. 1 at 21–22. If Hackley has, indeed, exhausted his Johnson-based void-

for-vagueness claim in the state courts, he nevertheless is not entitled to federal

habeas relief.

      Hackley was convicted of burglary of a conveyance with an assault and was
                                                                              Page 3 of 6


sentenced to life in prison pursuant to Florida’s Prison Release Reoffender

(“PRR”) statute. Fla. Stat. § 775.082. The PRR statute provides for enhanced

penalties for a defendant convicted of a qualifying offense listed in §

775.082(9)(a)(1) within three years of being released from a state correctional

facility. Burglary of a conveyance with an assault is not—and was not at the time

of Hackley’s offense—an enumerated offense under the PRR statute. As

recognized by the Florida Supreme Court in State v. Hackley, 95 So. 3d 92, 94

(Fla. 2012), burglary of a conveyance with an assault is a qualifying offense under

the PRR statute only if it falls under § 775.082(9)(a)(1)(o), which lists “[a]ny

felony that involves the use or threat of physical force or violence against an

individual.” The Florida Supreme Court concluded that burglary of a conveyance

with an assault is a PRR-qualifying offense under subsection (o).

      This court rejects Hackley’s contention that subsection (o) of the PRR

statute is “almost identical” to the ACCA’s residual clause, which was found to be

“unconstitutionally vague” by the Johnson Court. The ACCA increases the

penalties for individuals convicted of a firearms offense under 18 U.S.C. 922(g)

who have three or more earlier convictions for a “violent felony.” 18 U.S.C. §

924(e)(1). “Violent felony” is defined in the ACCA as

      any crime punishable by imprisonment for a term exceeding one year .
      . . that—
                                                                             Page 4 of 6



             (i) has as an element the use, attempted use, or threatened
             use of physical force against the person of another; or

             (ii) is burglary, arson, or extortion, involves use of
             explosives, or otherwise involves conduct that presents a
             serious potential risk of physical injury to another.

Id. § 924(e)(2)(B) (emphasis added). The language italicized above is known as the

ACCA’s residual clause.

      In brief, the Johnson Court explained its decision to invalidate the ACCA’s

residual clause as follows:

        Two features of the residual clause conspire to make it
      unconstitutionally vague. In the first place, the residual clause leaves
      grave uncertainty about how to estimate the risk posed by a crime. It
      ties the judicial assessment of risk to a judicially imagined “ordinary
      case” of a crime, not to real-world facts or statutory elements. . . .

         At the same time, the residual clause leaves uncertainty about how
      much risk it takes for a crime to qualify as a violent felony. It is one
      thing to apply an imprecise “serious potential risk” standard to
      real-world facts; it is quite another to apply it to a judge-imagined
      abstraction. By asking whether the crime “otherwise involves conduct
      that presents a serious potential risk,” . . . the residual clause forces
      courts to interpret “serious potential risk” in light of the four
      enumerated crimes—burglary, arson, extortion, and crimes involving
      the use of explosives. These offenses are “far from clear in respect to
      the degree of risk each poses.” Begay, 553 U.S., at 143, 128 S. Ct.
      1581. . . . By combining indeterminacy about how to measure the risk
      posed by a crime with indeterminacy about how much risk it takes for
      the crime to qualify as a violent felony, the residual clause produces
      more unpredictability and arbitrariness than the Due Process Clause
      tolerates.
                                                                             Page 5 of 6


Johnson, 135 S. Ct. at 2558.

      Subsection (o) of Florida’s PRR statute is not plagued with the same

indeterminacy. The language of subsection (o)—“[a]ny felony that involves the use

or threat of physical force or violence against an individual”—is not “almost

identical” to the imprecise language—“or otherwise involves conduct that presents

a serious potential risk of physical injury to another”—of the ACCA’s subsection

(e)(2)(B)(ii) residual clause. Instead, the language of subsection (o) is more like

another section of the ACCA, namely, the “force clause” of § 924 (e)(2)(B)(i),

which defines a “violent felony” as one that “has as an element the use, attempted

use, or threatened use of physical force against the person of another.” Neither the

Supreme Court nor any other court has held that the ACCA’s “force clause” is void

for vagueness. Hackley’s reliance on Johnson is misplaced and provides no basis

for relief under § 2254.

      Accordingly, it is ORDERED:

      1. The magistrate judge’s report and recommendation (ECF No. 39) is

ADOPTED and incorporated by reference into this order.

      2. Hackley’s § 2254 habeas corpus petition (ECF No. 1) is DENIED.

      3. A certificate of appealability is DENIED.

      4. Leave to appeal in forma pauperis is DENIED.
                                                                           Page 6 of 6


     5. The clerk shall enter judgment stating: “Lester Hackley’s petition for writ

of habeas corpus is DENIED."

     DONE AND ORDERED this            9th     day of    April    , 2019.




                               s/ William Stafford

                               WILLIAM STAFFORD

                               SENIOR UNITED STATES DISTRICT JUDGE
